Citation Nr: 1804890	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-11 310	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS) from June 7, 2005, to November 6, 2017.

2.  Entitlement to an evaluation in excess of 70 percent for PTSD with depressive disorder NOS on or after November 6, 2017. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO continued a 30 percent evaluation for the Veteran's service-connected PTSD with depressive disorder NOS.  

During the pendency of the appeal, in a December 2017 rating decision, the RO increased the evaluation to 70 percent effective from November 6, 2017. AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

On December 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw the appeal of all remaining issues listed in the most recent supplemental statement of the case (SSOC).


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
J.W. ZISSIMOS 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


